DETAILED ACTION
	Claims 2-21are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-12 of U.S. Patent No. 10,592,120. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 2 of the present invention corresponds to claim 1 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 1, lines 5-11 of the ‘120 patent; “a secondary interface including a first signal path…”  corresponds to claim 1, lines 5-7 and 11-13 of the ‘120 patent; and “wherein during a first mode of operation, the primary signaling rate…” corresponds to claim 1, lines 17-23 of the ‘120 patent.

Claim 2 of the present invention corresponds to claim 9 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 9, lines 10-18 of the ‘120 patent; “a secondary interface including a first signal path…”  corresponds to claim 9, lines 10-14 and 18-19 of the ‘120 patent; and “wherein during a first mode of operation, the primary signaling rate…” corresponds to claim 9, lines 23-27 of the ‘120 patent.

Claim 3 of the present invention corresponds to claim 4 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 4 of the ‘120 patent.

Claim 3 of the present invention corresponds to claim 10 and 12 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 10 and 12 of the ‘120 patent.

Claim 4 of the present invention corresponds to claim 10 and 11 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 10 and 11 of the ‘120 patent.

Claim 5 of the present invention corresponds to claim 2 and 3 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 2 and 3 of the ‘120 patent.
Claim 6 of the present invention corresponds to claim 6 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 6 of the ‘120 patent.

Claim 8 of the present invention corresponds to claim 7 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 7 of the ‘120 patent.

Claim 9 of the present invention corresponds to claim 8 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 8 of the ‘120 patent.

Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-12 of U.S. Patent No. 10,592,120 in view of Perego et al. (US2011/0219197). 
Claim 16 of the present invention corresponds to claim 1 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 1, lines 5-11 of the ‘120 patent; “a secondary interface including a first signal path…”  corresponds to claim 1, lines 5-7 and 11-13 of the ‘120 patent; and “wherein during a first mode of operation, the primary signaling rate…” corresponds to claim 1, lines 17-23 of the ‘120 patent.
The ‘120 patent does not explicitly teach wherein the memory controller is a dynamic random access memory (DRAM) memory controller; and the first memory device and the second memory are DRAM memory devices; and a configuration circuitry to place the IC buffer chip in a first mode of operation or a second mode of operation.
However, Perego et al. teaches primary interface circuitry for coupling to a group of links associated with a dynamic random access memory (DRAM) memory controller (see paragraphs 52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAMs); secondary interface circuitry including a first signal path for coupling to a first DRAM memory device, and a second signal path for coupling to a second DRAM memory device (see paragraph s52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAMs); and configuration circuitry to place the IC buffer chip in a first mode of operation or a second mode of operation (see paragraphs 97 and 111; memory system may operate in two operations modes… a control register, which stores a flag, indicating which operation mode the memory system 1200 operates in).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the chip to include the above mentioned to improve operation of the system (see Perego, page 2, paragraph 39, page 13, paragraph 144).

Claim 16 of the present invention corresponds to claim 9 of the ‘120 patent, where “a primary interface for coupling…” corresponds to claim 9, lines 12-18 of the ‘120 patent; “a secondary interface including a first signal path…”  corresponds to claim 9, lines 12-14 and 18-19 of the ‘120 patent; and “wherein during a first mode of operation, the primary signaling rate…” corresponds to claim 9, lines 23-27 of the ‘120 patent.
The ‘120 patent does not explicitly teach wherein the memory controller is a dynamic random access memory (DRAM) memory controller; and the first memory device and the second memory are DRAM memory devices; and a configuration circuitry to place the IC buffer chip in a first mode of operation or a second mode of operation.
However, Perego et al. teaches primary interface circuitry for coupling to a group of links associated with a dynamic random access memory (DRAM) memory controller (see paragraphs 52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAMs); secondary interface circuitry including a first signal path for coupling to a first DRAM memory device, and a second signal path for coupling to a second DRAM memory device (see paragraph s52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAMs); and configuration circuitry to place the IC buffer chip in a first mode of operation or a second mode of operation (see paragraphs 97 and 111; memory system may operate in two operations modes… a control register, which stores a flag, indicating which operation mode the memory system 1200 operates in).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the chip to include the above mentioned to improve operation of the system (see Perego, page 2, paragraph 39, page 13, paragraph 144).

Claim 17 of the present invention corresponds to claim 6 of the ‘120 patent, where “during the second mode…” corresponds to claim 6 of the ‘120 patent.

Claim 18 of the present invention corresponds to claim 4 of the ‘120 patent, where “the primary interface circuitry…” corresponds to claim 4 of the ‘120 patent.

Claim 18 of the present invention corresponds to claims 10 and 12 of the ‘120 patent, where “the primary interface circuitry…” corresponds to claims 10 and 12 of the ‘120 patent.

Claim 19 of the present invention corresponds to claims 10 and 11 of the ‘120 patent, where “the primary interface circuitry…” corresponds to claims 10 and 11 of the ‘120 patent.

Claim 20 of the present invention corresponds to claims 2 and 3  of the ‘120 patent, where “a primary interface for coupling is for coupling…” corresponds to claims 2 and 3 of the ‘120 patent.

Claim 21 of the present invention corresponds to claim 8 of the ‘120 patent, where “a primary interface for coupling comprises a primary…” corresponds to claim 8, lines 1-5 of the ‘120 patent; and where “wherein the secondary interface circuitry comprises a secondary C/A…” corresponds to claim 8, lines 5-10 of the ‘120 patent.

Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-12 of U.S. Patent No. 11,249,649. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 10 of the present invention corresponds to claims 1-2 and 5 of the ‘649 patent, where “buffering a first memory device…” corresponds to claim 1, lines 5-6 of the ‘649 patent; “interfacing with a memory controller…”  corresponds to claim 1, lines 10-11 and claim 5 of the ‘649 patent; “interfacing with the first memory device…” corresponds to claim 1 and claim 2, lines 3-6 of the ‘649 patent; “operating the first and second secondary interfaces…” corresponds to claim 1, lines 12-13 of the ‘649 patent; “during a first mode of operation…” corresponds to claim 1, lines 14-16 of the ‘649 patent; “transferring first information…” corresponds to claim 1, lines 17-18 of the ‘649 patent; and “transferring second information…” corresponds to claim 1, lines 20-21 of the ‘649 patent.

Claim 10 of the present invention corresponds to claims 9 and 10 of the ‘649 patent, where “buffering a first memory device…” corresponds to claim 9, lines 8-9 of the ‘649 patent; “interfacing with a memory controller…”  corresponds to claim 9, lines 13-14 and claim 10 of the ‘649 patent; “interfacing with the first memory device…” corresponds to claim 9 and claim 10, lines 1-3 of the ‘649 patent; “operating the first and second secondary interfaces…” corresponds to claim 9, lines 15-16 of the ‘649 patent; “during a first mode of operation…” corresponds to claim 9, lines 17-19 of the ‘649 patent; “transferring first information…” corresponds to claim 9, lines 20-21 of the ‘649 patent; and “transferring second information…” corresponds to claim 9, lines 22-24 of the ‘649 patent.

Claim 11 of the present invention corresponds to claim 4 of the ‘649 patent, where “interfacing with the memory controller…” corresponds to claim 4 of the ‘649 patent.

Claim 11 of the present invention corresponds to claims 9 and 12 of the ‘649 patent, where “interfacing with the memory controller…” corresponds to claims 9 and 12 of the ‘649 patent.

Claim 12 of the present invention corresponds to claims 9 and 11 of the ‘649 patent, where “interfacing with the memory controller…” corresponds to claims 9 and 11 of the ‘649 patent.

Claim 13 of the present invention corresponds to claims 3 of the ‘649 patent, where “transferring the first and second information…” corresponds to claims 3 of the ‘649 patent.

Claim 14 of the present invention corresponds to claims 7 of the ‘649 patent, where “during a second mode of operation…” corresponds to claims 7 of the ‘649 patent.

Claim 15 of the present invention corresponds to claims 6 of the ‘649 patent, where “transferring the first information and second information…” corresponds to claims 6 of the ‘649 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perego et al. (US2011/0219197).
With respect claim 2, Perego teaches a primary interface for coupling to a group of links associated with a memory controller (see Fig. 15 and paragraph 108; primary interface to the controller 1220), the primary signaling interface operating at a primary signaling rate (see paragraph 108; data received in buffer has a signaling rate (i.e., primary signaling rate) that the buffer converts to a data signaling rate compatible with interface circuits); 
a secondary interface including a first signal path for coupling to a first memory device, and a second signal path for coupling to a second memory device (see Fig. 15, paragraph 108; secondary interface to the memory devices 1504, 1506 may be slower and wider than the primary interface), the first and second signal paths operating at a secondary signaling rate (see paragraph 108; secondary interface to the memory devices 1504, 1506 may be slower and wider than the primary interface, and may use non-point-to-point signals (e.g., multi-drop or fly-by topology)… buffer converts data signals received to a DQ signaling rate compatible with interface circuits (i.e., second/different signaling rate)).
In the above embodiment, Perego et al. teaches wherein the primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals, and the secondary interface to the memory device 1504 may be slower and wider. However, the embodiment does not explicitly teach wherein during a first mode of operation, the primary interface signaling rate is at least twice the secondary signaling rate, and wherein a first time interval associated with a transfer of first information via the first signal path temporally overlaps a second time interval involving second information transferred via the second signal path.
However, in a miscellaneous embodiment, Perego et al. teaches wherein during a first mode of operation, the primary interface signaling rate is at least twice the secondary signaling rate (see page 10, paragraph 193; first mode in which the memory controller generates first CA signals for a first memory device and transmits the first CA signals to the first memory device via a first link at a first signaling rate, and in which the memory controller generates second CA signals for a second memory device and transmits the second CA signals to the second memory device via a second link at a second signaling rate; and a second mode in which the memory controller generates third CA signals for a third memory device and transmits the third CA signals to the third memory device via both the first link and the second link at a second signaling rate… (2) the second signaling rate is lower than the first signaling rate, (3) the second signaling rate is one half of the first signaling rate), and wherein a first time interval associated with a transfer of first column data via the first secondary interface temporally overlaps a second time interval involving second column data transferred via the second secondary interface (see page 7, paragraph 93; When the memory system 1200 is in the first operation mode, the controller logic 1222 generates the CA signals (CA1 and CA2) with a first signaling rate (e.g., 32 bits per one tRR interval, where tRR represents a minimum time interval between independent row accesses to a particular memory device). The CA1 or CA2 port may include multiple signal links capable of carrying multiple bits of information in parallel. In the example of FIG. 12, the CA1 or CA2 port may include two signal lines capable of carrying two bits of information in parallel, or the CA1 or CA2 port is two bits wide. So, when the CA signaling rate is 32 bits/ tRR, the CA1 or CA2 port may carry a maximum of 64 CA bits during one tRR interval or during 32 tBIT-CA intervals, wherein tBIT-CA represents a bit interval in a CA signal).
Even though the miscellaneous embodiment of Perego does not teach a buffer, it is within the scope of teaching of the reference to modified the primary interface to memory controller and the secondary interface to the memory device 1504 to include the above the primary interface signaling rate is at least twice the secondary signaling rate.
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the circuit to include the above mentioned to improve operation of the system (see Perego, page 2, paragraph 39, page 13, paragraph 144).

With respect claim 3, Perego teaches wherein: the primary interface is for coupling to the memory controller via a subset of the group of links in a point-to-point manner (see paragraph 108; primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals).

With respect claim 4, Perego teaches wherein: the primary interface is for coupling to the memory controller via all of the group of links in a multi-drop manner (see claim 29; each request link coupling the memory module with the memory controller configured as a point-to-point link between the primary interface and the controller, and distributed between the primary interface and the group of one or more memory devices associated with the module in a multi-drop topology).

With respect claim 5, Perego teaches wherein: the first and second information are transferred in an interleaved manner at the primary interface (see page 14, paragraph 160; the various links may be interleaved across the physical portion (PHY) of the data and request interfaces to facilitate point-to-point routing of both the request and data links in PCB (printed circuit board), POP (package-on-package), and SIP (system-in-package) packaging environments).

With respect claim 6, Perego teaches wherein: during a second mode of operation, the primary signaling rate is the same as the secondary signaling rate (see pages 6-7, paragraph 88; embodiments support adjustable request-packet signaling rates, and a selected rate may depend upon the number of memory modules or devices in a given memory system, and/or how many memory devices reside on a respective memory module. In a dual-device mode, for example, a memory controller conveys request packets to two memory devices via respective request ports at the same signaling rate).

With respect claim 7, Perego teaches wherein: the secondary interface performs transfers of the first information and the second information that are carried out in accordance with a dynamic random access memory (DRAM) protocol (see paragraphs 52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAMs).

With respect claim 8, Perego teaches wherein: the primary interface comprises a primary data interface for transferring data (see page 11, paragraph 121; memory interconnect 1935 that extends between controller 1905 and memory device 1910 shows that each depicted DQ port from controller 1905, though shown as four DQ lines, is conveyed over four pairs of links to arrive at a data interface 1940 as eight differential data signals).

With respect claim 9, Perego teaches wherein: the primary interface comprises a primary control/address (C/A) interface for receiving control and address signals at a first control signal rate from the memory controller; and wherein the secondary interface comprises a secondary C/A interface that transfers control and address signals at a second control signal rate to the first and second memory devices, and wherein the first control signal rate is at least twice the second control signal rate (see page 2, paragraph 42; the memory context of one request (RQ) packet one port provides adequate signaling wires for all of the necessarily command and address (CA or r./A) information to describe the request based on the signaling methodology, symbol encodings, and serialization/deserialization in use. Also in page 17, paragraph 193; a first mode in which the memory controller generates first CA signals for a first memory device and transmits the first CA signals to the first memory device via a first link at a first signaling rate, and in which the memory controller generates second CA signals for a second memory device and transmits the second CA signals to the second memory device via a second link at a second signaling rate; the second signaling rate is lower than the first signaling rate, the second signaling rate is one half of the first signaling rate).

With respect claim 10, Perego teaches buffering a first memory device and a second memory device from a memory controller (see Fig. 15 and paragraph 108; buffer 1524 is able to convert the CA signals between two different types of signaling topologies on the primary interface (to the controller 1220) and the secondary interface (to the memory devices 1504, 1506). For example, the primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals), the buffering including interfacing with a memory controller via a group of links coupled to the primary interface (see Fig. 15 and paragraph 108; primary interface to the controller 1220);
interfacing with the first memory device and the second memory device via respective first and second secondary interfaces (see Fig. 15, paragraph 108; secondary interface to the memory devices 1504, 1506 may be slower and wider than the primary interface); 
operating the first and second secondary interfaces at a secondary signaling rate (see paragraph 108; secondary interface to the memory devices 1504, 1506 may be slower and wider than the primary interface, and may use non-point-to-point signals (e.g., multi-drop or fly-by topology)… buffer converts data signals received to a DQ signaling rate compatible with interface circuits (i.e., second/different signaling rate)).
In the above embodiment, Perego et al. teaches wherein the primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals, and the secondary interface to the memory device 1504 may be slower and wider. However, the embodiment does not explicitly teach wherein during the first mode of operation, the primary signaling rate is at least twice the secondary signaling rate, and wherein a first time interval associated with a transfer of first information via the first signal path temporally overlaps a second time interval involving second information transferred via the second signal path.
However, in a miscellaneous embodiment, Perego et al. teaches wherein during a first mode of operation, the primary interface signaling rate is at least twice the secondary signaling rate (see page 10, paragraph 193; first mode in which the memory controller generates first CA signals for a first memory device and transmits the first CA signals to the first memory device via a first link at a first signaling rate, and in which the memory controller generates second CA signals for a second memory device and transmits the second CA signals to the second memory device via a second link at a second signaling rate; and a second mode in which the memory controller generates third CA signals for a third memory device and transmits the third CA signals to the third memory device via both the first link and the second link at a second signaling rate… (2) the second signaling rate is lower than the first signaling rate, (3) the second signaling rate is one half of the first signaling rate), and wherein a first time interval associated with a transfer of first column data via the first secondary interface temporally overlaps a second time interval involving second column data transferred via the second secondary interface (see page 7, paragraph 93; When the memory system 1200 is in the first operation mode, the controller logic 1222 generates the CA signals (CA1 and CA2) with a first signaling rate (e.g., 32 bits per one tRR interval, where tRR represents a minimum time interval between independent row accesses to a particular memory device). The CA1 or CA2 port may include multiple signal links capable of carrying multiple bits of information in parallel. In the example of FIG. 12, the CA1 or CA2 port may include two signal lines capable of carrying two bits of information in parallel, or the CA1 or CA2 port is two bits wide. So, when the CA signaling rate is 32 bits/ tRR, the CA1 or CA2 port may carry a maximum of 64 CA bits during one tRR interval or during 32 tBIT-CA intervals, wherein tBIT-CA represents a bit interval in a CA signal).
Even though the miscellaneous embodiment of Perego does not teach a buffer, it is within the scope of teaching of the reference to modified the primary interface to memory controller and the secondary interface to the memory device 1504 to include the above the primary interface signaling rate is at least twice the secondary signaling rate.
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method to include the above mentioned to improve operation of the system (see Perego, page 2, paragraph 39, page 13, paragraph 144).

With respect claim 11, Perego teaches wherein the interfacing with a memory controller further comprises: interfacing with the memory controller via a subset of the group of links coupled to the primary interface in a point-to-point manner (see paragraph 108; primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals).

With respect claim 12, Perego teaches wherein the interfacing with the memory controller further comprises: interfacing with the memory controller via all of the group of links coupled to the primary interface in a multi-drop manner (see claim 29; each request link coupling the memory module with the memory controller configured as a point-to-point link between the primary interface and the controller, and distributed between the primary interface and the group of one or more memory devices associated with the module in a multi-drop topology)

With respect claim 13, Perego teaches transferring the first and second information in an interleaved manner via the primary interface (see page 14, paragraph 160; the various links may be interleaved across the physical portion (PHY) of the data and request interfaces to facilitate point-to-point routing of both the request and data links in PCB (printed circuit board), POP (package-on-package), and SIP (system-in-package) packaging environments).

With respect claim 14, Perego teaches during a second mode of operation, operating the primary interface at a primary signaling rate that is the same as the secondary signaling rate (see pages 6-7, paragraph 88; embodiments support adjustable request-packet signaling rates, and a selected rate may depend upon the number of memory modules or devices in a given memory system, and/or how many memory devices reside on a respective memory module. In a dual-device mode, for example, a memory controller conveys request packets to two memory devices via respective request ports at the same signaling rate).

With respect claim 15, Perego teaches transferring the first information and the second information via the first and second secondary interfaces in accordance with a dynamic random access memory (DRAM) protocol (see paragraphs 52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAMs).

With respect claim 16, Perego teaches primary interface circuitry for coupling to a group of links associated with a dynamic random access memory (DRAM) memory controller (see paragraphs 52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAM. Also in Fig. 15 and paragraph 108, primary interface to the controller 1220), the primary interface circuitry operating at a primary signaling rate (see paragraph 108; data received in buffer has a signaling rate (i.e., primary signaling rate) that the buffer converts to a data signaling rate compatible with interface circuits); 
secondary interface circuitry including a first signal path for coupling to a first DRAM memory device, and a second signal path for coupling to a second DRAM memory device (see paragraph s52 and 91; memory devices may be any read/write memory with a suitable interface for communicating with the controller, e.g. DRAM. Also in Fig. 15, paragraph 108; secondary interface to the memory devices 1504, 1506 may be slower and wider than the primary interface), the first and second signal paths operating at a secondary signaling rate (see paragraph 108; secondary interface to the memory devices 1504, 1506 may be slower and wider than the primary interface, and may use non-point-to-point signals (e.g., multi-drop or fly-by topology)… buffer converts data signals received to a DQ signaling rate compatible with interface circuits (i.e., second/different signaling rate)); 
configuration circuitry to place the IC buffer chip in a first mode of operation or a second mode of operation (see paragraphs 97 and 111; memory system may operate in two operations modes… a control register, which stores a flag, indicating which operation mode the memory system 1200 operates in).
In the above embodiment, Perego et al. teaches wherein the primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals, and the secondary interface to the memory device 1504 may be slower and wider. However, the embodiment does not explicitly teach wherein during the first mode of operation, the primary signaling rate is at least twice the secondary signaling rate, and wherein a first time interval associated with a transfer of first information via the first signal path temporally overlaps a second time interval involving second information transferred via the second signal path.
However, in a miscellaneous embodiment, Perego et al. teaches wherein during a first mode of operation, the primary interface signaling rate is at least twice the secondary signaling rate (see page 10, paragraph 193; first mode in which the memory controller generates first CA signals for a first memory device and transmits the first CA signals to the first memory device via a first link at a first signaling rate, and in which the memory controller generates second CA signals for a second memory device and transmits the second CA signals to the second memory device via a second link at a second signaling rate; and a second mode in which the memory controller generates third CA signals for a third memory device and transmits the third CA signals to the third memory device via both the first link and the second link at a second signaling rate… (2) the second signaling rate is lower than the first signaling rate, (3) the second signaling rate is one half of the first signaling rate), and wherein a first time interval associated with a transfer of first column data via the first secondary interface temporally overlaps a second time interval involving second column data transferred via the second secondary interface (see page 7, paragraph 93; When the memory system 1200 is in the first operation mode, the controller logic 1222 generates the CA signals (CA1 and CA2) with a first signaling rate (e.g., 32 bits per one tRR interval, where tRR represents a minimum time interval between independent row accesses to a particular memory device). The CA1 or CA2 port may include multiple signal links capable of carrying multiple bits of information in parallel. In the example of FIG. 12, the CA1 or CA2 port may include two signal lines capable of carrying two bits of information in parallel, or the CA1 or CA2 port is two bits wide. So, when the CA signaling rate is 32 bits/ tRR, the CA1 or CA2 port may carry a maximum of 64 CA bits during one tRR interval or during 32 tBIT-CA intervals, wherein tBIT-CA represents a bit interval in a CA signal).
Even though the miscellaneous embodiment of Perego does not teach a buffer, it is within the scope of teaching of the reference to modified the primary interface to memory controller and the secondary interface to the memory device 1504 to include the above the primary interface signaling rate is at least twice the secondary signaling rate.
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the chip to include the above mentioned to improve operation of the system (see Perego, page 2, paragraph 39, page 13, paragraph 144).

With respect claim 17, Perego teaches wherein: during the second mode of operation, the primary signaling rate is the same as the secondary signaling rate (see paragraph 88; embodiments support adjustable request-packet signaling rates, and a selected rate may depend upon the number of memory modules or devices in a given memory system, and/or how many memory devices reside on a respective memory module. In a dual-device mode, for example, a memory controller conveys request packets to two memory devices via respective request ports at the same signaling rate).

With respect claim 18, Perego teaches wherein: the primary interface circuitry is for coupling to the memory controller via a subset of the group of links in a point-to-point manner (see paragraph 108; primary interface to the memory controller 1220 may be comprised of point-to-point high speed signals).

With respect claim 19, Perego teaches wherein: the primary interface circuitry is for coupling to the memory controller via all of the the group of links in a multi-drop manner (see claim 29; each request link coupling the memory module with the memory controller configured as a point-to-point link between the primary interface and the controller, and distributed between the primary interface and the group of one or more memory devices associated with the module in a multi-drop topology)

With respect claim 20, Perego teaches wherein: the primary interface circuitry comprises a primary data interface for transferring data (see page 11, paragraph 121; memory interconnect 1935 that extends between controller 1905 and memory device 1910 shows that each depicted DQ port from controller 1905, though shown as four DQ lines, is conveyed over four pairs of links to arrive at a data interface 1940 as eight differential data signals).

With respect claim 21, Perego teaches wherein: the primary interface circuitry comprises a primary control/address (C/A) interface for receiving control and address signals at a first control signal rate from the memory controller; and wherein the secondary interface circuitry comprises a secondary C/A interface that transfers control and address signals at a second control signal rate to the first and second memory devices, and wherein the first control signal rate is at least twice the second control signal rate (see page 2, paragraph 42; the memory context of one request (RQ) packet one port provides adequate signaling wires for all of the necessarily command and address (CA or r./A) information to describe the request based on the signaling methodology, symbol encodings, and serialization/deserialization in use. Also in page 17, paragraph 193; a first mode in which the memory controller generates first CA signals for a first memory device and transmits the first CA signals to the first memory device via a first link at a first signaling rate, and in which the memory controller generates second CA signals for a second memory device and transmits the second CA signals to the second memory device via a second link at a second signaling rate; the second signaling rate is lower than the first signaling rate, the second signaling rate is one half of the first signaling rate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ware (US 2012/0191943) teaches communication between a memory controller and a memory device using a dynamic protocol.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139